DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 4/5/22. Claims 1-19 have been amended. Claims 1-19 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered, however, Applicant's amended claims are newly rejected under 35 USC 112(b) as discussed in the corresponding section below.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 and 103 have been considered but are not persuasive. Therefore, these rejections are maintained.

Regarding claim 1, Applicant asserts that the cited prior art does not teach, "identify an available driving function from the plurality of driving functions having the highest degree of automation, and activate the available driving function having the highest degree of automation," (Remarks at pg. 11). Examiner, however, respectfully disagrees.
First, the language of amended claim 1 is rejected as indefinite for various reasons articulated in the relevant section below. Nonetheless, Straus teaches: identify an available driving function from the plurality of driving functions having the highest degree of automation (e.g. at least fully autonomous driving mode, see e.g. at least ¶ 45), and activate the available driving function having the highest degree of automation (see e.g. at least ¶ 45-48, operating the vehicle by transferring vehicle controls to a fully autonomous driving mode).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A driving system for providing a plurality of driving functions for automated driving of a motor vehicle, wherein the plurality of driving functions have different degrees of automation, and at least a driving function having a highest degree of automation of the plurality of driving functions is not constantly available for use while driving, the driving system comprising:
a user interface comprising an input component, wherein the input component, enables a driver of the motor vehicle to indicate a desire to use any of the plurality of driving functions to the driving system by way of an operating action; and
a controller that is configured to:
determine the operating action of the driver via the input component,
after the operating action of the driver has been determined, identify an available driving function from the plurality of driving functions having the highest degree of automation, and 
activate the available driving function having the highest degree of automation."
This language is vague and indefinite for at least the following reasons:
Idiomatic Language: The language "A driving system … wherein …, and at least a driving function having a highest degree of automation of the plurality of driving functions is not constantly available for use while driving” is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. Namely, the underlined portion of the recited claim lacks a verb (with proper tense) connecting the clause to the claim as a whole such that it is unclear how this language is intended to relate to the other claim limitations, claim elements, and claim as a whole. Moreover, the language “is not constantly available for use while driving” is further vague and indefinite as it is unclear what constitutes “[is not] constantly available”. For example, it is unclear what the term “available” is intended to modify (i.e. available to what [claim element]). Likewise, it is unclear what constitutes “available” and “not available” and “[not] constantly available”.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A driving system for providing a plurality of driving functions for automated driving of a motor vehicle, wherein the plurality of driving functions have different degrees of automation, 
a user interface comprising an input component, wherein the input component, enables a driver of the motor vehicle to indicate a desire to use any of the plurality of driving functions to the driving system by way of an operating action; and
a controller that is configured to:
determine the operating action of the driver via the input component,
after the operating action of the driver has been determined, identify a driving function from the plurality of driving functions having a 
activate the 
Claims 2-18 are further rejected as depending on this claim.

Claim 3 recites: "The driving system according to claim 1, wherein the user interface further comprises:
an output component for offering to provide an offered driving function of the plurality of driving functions to the driver, and 
an acceptance component for enabling the driver to accept an offer to provide the offered driving function, wherein:
the controller is further configured to:
offer to provide the offered driving function to the driver via the output component,
determine an acceptance of the driver of the offer of the offered driving function via the acceptance component, and 
activate the offered driving function in response to determining the acceptance of the driver of the offer, and 
the offered driving function is the available driving function having the highest degree of automation."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Means-Plus-Function Language: The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“an output component for offering to provide an offered driving function of the plurality of driving functions to the driver” (cl. 3)
“an acceptance component for enabling the driver to accept an offer to provide the offered driving function” (cl. 3)
“a respective operating action which is to be performed via the acceptance component for accepting a respective offer to each driving function of the plurality of driving functions” (cl. 4)
“the respective operating action for accepting the respective offer to the driver via the output component” (cl. 4)
“the respective operating action for accepting the respective offer” (cl. 4)
“a first operating element for manual longitudinal guidance” (cl. 5)
“a second operating element for manual lateral guidance” (cl. 5)
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Intended Use: The claim contains the following language that is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use:
“an output component for offering to provide an offered driving function of the plurality of driving functions to the driver”
“an acceptance component for enabling the driver to accept an offer to provide the offered driving function”
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Idiomatic Language: The following language is generally narrative and indefinite, failing to conform with current U.S. practice:
“offering to provide an offered driving function of the plurality of driving functions to the driver”
“an offer to provide the offered driving function”
"the controller is further configured to: … and the offered driving function is the available driving function having the highest degree of automation”
This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example, the use of the word “offer” and “offering” appears to be redundant and/or self-referential and/or not matching tense. For example, it is unclear whether the language “offering to provide an offered driving function” is intended to convey that a driving function is offered once or twice. Moreover, the last limitation lacks a verb (with proper tense) connecting the clause to the claim as a whole such that it is unclear how this language is intended to relate to the other claim limitations, claim elements, and claim as a whole. Moreover, the language “available” is further vague and indefinite as it is unclear what constitutes “[not] available”. For example, it is unclear what the term “available” is intended to modify (i.e. available to what [claim element]). Likewise, it is unclear what constitutes “available” and “not available”.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The driving system according to claim 1, wherein the user interface further comprises:
an output component [intended for offering to provide a driving function of the plurality of driving functions to the driver], and 
an acceptance component [intended for enabling the driver to accept an offer to provide a ], wherein:
the controller is further configured to:
offer to provide the offered driving function to the driver via the output component,
determine an acceptance of the driver of the offer of the offered driving function via the acceptance component, and 
activate the offered driving function in response to determining the acceptance of the driver of the offer, and 
wherein the offered driving function is the 
Claims 4-7 are further rejected as depending on this claim.

Claim 4 recites: "The driving system according to claim 3, wherein the controller is further configured to:
assign a respective operating action which is to be performed via the acceptance component for accepting a respective offer to each driving function of the plurality of driving functions, 
communicate the respective operating action for accepting the respective offer to the driver via the output component, 
determine if the driver carries out the respective operating action for accepting the respective offer, and 
activate the offered driving function in response to determining that the driver has carried out the respective operating action."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Generally Unclear: The expression “a respective operating action” and as used in the claim is vague and indefinite and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition and scope of the subject-matter of said claim unclear. Namely, it is unclear what claim element the term “respective” is intended to refer to.
Inconsistent Terms: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended to be construed broadly such that a broad term may or may not encompass the narrow term, and finally, when requisite antecedent basis is established for each of these terms as used herein. For example, the following terms are unclear as used in the claims:
a respective operating action which is to be performed via the acceptance component for accepting a respective offer to each driving function of the plurality of driving functions
the respective operating action for accepting the respective offer
the respective operating action
Antecedent Basis: The following terms lack proper antecedent basis:
the acceptance component for accepting a respective offer to each driving function of the plurality of driving functions
the respective operating action for accepting the respective offer
the respective operating action
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The driving system according to claim 3, wherein the controller is further configured to:
assign a [intended to be performed via an acceptance component [intended for accepting an offer [intended for each driving function of the plurality of driving functions]]], 
communicate an operating action [intended for accepting an offer to the driver via the output component], 
determine if the driver carries out an operating action [intended for accepting an offer], and 
activate the offered driving function in response to determining that the driver has carried out an operating action."
Claims 5-7 are further rejected as depending on this claim.

Claim 5 recites: "The driving system according to claim 4, wherein the offered driving function provides at least one of automated longitudinal guidance or automated lateral guidance, 
the acceptance component comprises at least one of a first operating element for manual longitudinal guidance or a second operating element for manual lateral guidance, and
the controller is further configured to:
determine that the driver has freed or released the first operating element for manual longitudinal guidance or the second operating element for manual lateral guidance, and 
determine that the driver has accepted the offer to provide the offered driving function based on a determination that the driver has freed or released the first operating element for manual longitudinal guidance or the second operating element for manual lateral guidance."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The driving system according to claim 4, wherein the offered driving function provides at least one of automated longitudinal guidance or automated lateral guidance, 
the acceptance component comprises at least one of a first operating element [intended for manual longitudinal guidance] or a second operating element [intended for manual lateral guidance], and
the controller is further configured to:
determine that the driver has freed or released the first operating element [intended for manual longitudinal guidance] or the second operating element [intended for manual lateral guidance], and 
determine that the driver has accepted the offer to provide the offered driving function based on a determination that the driver has freed or released the first operating element [intended for manual longitudinal guidance] or the second operating element [intended for manual lateral guidance]."
Claims 6-7 are further rejected as depending on this claim.

Claim 8 recites: "The driving system according to claim 3, wherein the plurality of driving functions comprise:
a first driving function having a first degree of automation, and 
a second driving function having a second degree of automation, 
wherein the first degree of automation is higher than the second degree of automation, wherein the controller is further configured to:
determine, if the second driving function is active, that the first driving function is available, 
in response to a determination that the second driving function is active, offer to provide the first driving function to the driver via the output component, 
determine an acceptance of the driver of an offer to provide the first driving function via the acceptance component, and 
in response to determining the acceptance of the driver of the offer to provide the first driving function, activate the first driving function."
This language is rejected as vague and indefinite for at least the following reasons:
Conditional Use: It is unclear whether "determine … that the first driving function is available, in response to a determination that the second driving function is active, offer to provide the first driving function to the driver via the output component, determine an acceptance of the driver of an offer to provide the first driving function via the acceptance component, and in response to determining the acceptance of the driver of the offer to provide the first driving function, activate the first driving function" necessarily occurs, or whether this language is directed toward a conditional limitation that does not necessarily occur (Note: Examiner applies the broadest reasonable interpretation (BRI) of this limitation to read this condition as not necessarily occurring. MPEP 2111.04 states that, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016 at pg. 10), holding in a precedential opinion that “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.”).
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The driving system according to claim 3, wherein the plurality of driving functions comprise:
a first driving function having a first degree of automation, and 
a second driving function having a second degree of automation, 
wherein the first degree of automation is higher than the second degree of automation, wherein the controller is further configured to:
[determine, if the second driving function is active, that the first driving function is available, 
in response to a determination that the second driving function is active, offer to provide the first driving function to the driver via the output component, 
determine an acceptance of the driver of an offer to provide the first driving function via the acceptance component, and 
in response to determining the acceptance of the driver of the offer to provide the first driving function, activate the first driving function]."
Claims 9-10 are further rejected as depending on this claim.

Claim 9 recites: "The driving system according to claim 8, wherein the first degree of automation is for highly automated driving."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Relative Terms: The term "highly automated driving” is subjective and/or relative such that the scope of the term is unclear (i.e. the metes and bounds of the term are vaguely articulated such that persons of ordinary skill in the art would not be reasonably apprised of the precise scope of the term and corresponding claim). Furthermore, the terms are not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The driving system according to claim 8, wherein the first degree of automation is [intended for ]."

Claim 12 recites: "The driving system according to claim 1, wherein the plurality of driving functions comprise:
a driving function for highly automated driving, 
a driving function for partially automated driving, and 
a driving function for assisted driving."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 3, and 9 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The driving system according to claim 1, wherein the plurality of driving functions comprise:
a driving function [intended for ], 
a driving function [intended for partially automated driving], and 
a driving function [intended for assisted driving]."

Claim 16 recites: "The driving system according to claim 13, wherein, a second light-emitting display is assigned to the operating element, and 
the controller is further configured to change a state of the second light-emitting display to a defined first light-emitting state upon actuation of the operating element in order to provide an indication of an activation of the driving function having the highest degree of automation to the driver if the driving function having the highest degree of automation is available."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 8 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The driving system according to claim 13, wherein, a second light-emitting display is assigned to the operating element, and 
[the controller is further configured to change a state of the second light-emitting display to a defined first light-emitting state upon actuation of the operating element in order to provide an indication of an activation of the driving function having the highest degree of automation to the driver if the driving function having the highest degree of automation is available]."
Claim 17 is further rejected as depending on this claim.

Claim 18 recites: "The driving system according to claim 1, wherein the input component is an actuatable operating element, and 
the controller is further configured to prevent automated driving of the motor vehicle if the operating element is actuated again."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 8 and 16 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The driving system according to claim 1, wherein the input component is an actuatable operating element, and 
[the controller is further configured to prevent automated driving of the motor vehicle if the operating element is actuated again]."

Claim 19 recites: "A method for activating a driving function for automated driving in a motor vehicle having a driving system for providing a plurality of driving functions for automated driving, wherein the plurality of driving functions have different degrees of automation, and at least a driving function having a highest degree of automation of the plurality of driving functions is not constantly available for use while driving, the method comprising the steps of:
determining an operating action of a driver of the motor vehicle via an input component, wherein the input component enables the driver to indicate a desire to use any of the plurality of driving functions;
after the operating action has been determined, identifying an available driving function from the plurality of driving functions having the highest degree of automation; and
activating the available driving function having the highest degree of automation.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method for activating a driving function for automated driving in a motor vehicle having a driving system for providing a plurality of driving functions for automated driving, wherein the plurality of driving functions have different degrees of automation, 
determining an operating action of a driver of the motor vehicle via an input component, wherein the input component enables the driver to indicate a desire to use any of the plurality of driving functions;
after the operating action has been determined, identifying a driving function from the plurality of driving functions having the highest degree of automation; and
activating the available driving function having the highest degree of automation.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strauss (US 2015/0006028 A1).

Regarding claim 1, Strauss discloses a driving system for providing a plurality of driving functions for automated driving of a motor vehicle, wherein the plurality of driving functions have different degrees of automation (see e.g. at least Abstract, ¶ 1, cl. 11), the driving system comprising:
a user interface comprising an input component, wherein the input component, enables a driver of the motor vehicle to indicate a desire to use any of the plurality of driving functions to the driving system by way of an operating action (e.g. at least display interface, visual display elements, visual display device, operating elements, buttons, levers, switchgear, pedals, steering wheel, brake, accelerator, signaling device, turn signal, see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61); and
a controller that is configured to:
determine the operating action of the driver via the input component (id.), 
after the operating action of the driver has been determined, identify a driving function from the plurality of driving functions having a degree of automation (id, see also e.g. at least ¶ 45-48), and 
activate the driving function having the degree of automation (id., e.g. providing a recommendation to the vehicle operator to perform a lane change when the driver assistance system detects that a lane change is sensible, whereupon the vehicle operator can agree to an autonomous lane change carried out by the driver assistance system, for example by activating a turn signal).

Regarding claim 2, Strauss discloses that the input component is an actuatable operating element, and the operating action is actuation of the operating element (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61).

Regarding claim 3, Strauss discloses that the user interface further comprises:
an output component [intended for offering to provide a driving function of the plurality of driving functions to the driver] (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61), and 
an acceptance component [intended for enabling the driver to accept an offer to provide a driving function] (id.), wherein:
the controller is further configured to:
offer to provide the offered driving function to the driver via the output component (id.),
determine an acceptance of the driver of the offer of the offered driving function via the acceptance component (id.), and 
activate the offered driving function in response to determining the acceptance of the driver of the offer (id.), and 
wherein the offered driving function is the driving function having the degree of automation (id.).

Regarding claim 4, Strauss discloses that the controller is further configured to:

assign a operating action [intended to be performed via an acceptance component [intended for accepting an offer [intended for each driving function of the plurality of driving functions]]] (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61), 
communicate an operating action [intended for accepting an offer to the driver via the output component] (id.), 
determine if the driver carries out an operating action [intended for accepting an offer] (id.), and 
activate the offered driving function in response to determining that the driver has carried out an operating action (id.).

Regarding claim 5, Strauss discloses that the offered driving function provides at least one of automated longitudinal guidance or automated lateral guidance (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61),
the acceptance component comprises at least one of a first operating element [intended for manual longitudinal guidance] or a second operating element [intended for manual lateral guidance] (id.), and 
the controller is further configured to:
determine that the driver has freed or released the first operating element [intended for manual longitudinal guidance] or the second operating element [intended for manual lateral guidance] (id.), and 
determine that the driver has accepted the offer to provide the offered driving function based on a determination that the driver has freed or released the first operating element [intended for manual longitudinal guidance] or the second operating element [intended for manual lateral guidance] (id.).

Regarding claim 6, Strauss discloses that the offered driving function provides automated lateral guidance (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61), 
the acceptance component comprises a steering wheel as the first operating element for manual lateral guidance (id.), and 
the controller is further configured to:
determine that the driver has removed both hands from the steering wheel or determine that the driver has removed one hand from the steering wheel while the other hand remains on the steering wheel (id., see also e.g. at least ¶ 53, 60), and 
determine that the driver has accepted the offer of to provide the offered driving function based on a determination that the driver has removed both hands from the steering wheel or that the driver has removed one hand from the steering wheel while the other hand remains on the steering wheel (id.).

Regarding claim 7, Strauss discloses that the offered driving function provides automated longitudinal guidance (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61), 
the acceptance component comprises an accelerator pedal as the second operating element for manual longitudinal guidance (id., see also e.g. at least ¶ 46, 58), and 
the driving system is further configured to:
determine that the driver has released the accelerator pedal (id.), and 
determine that the driver has accepted the offer of to provide the offered driving function based on a determination that the driver has released the accelerator pedal (id.).

Regarding claim 8, Strauss discloses that the plurality of driving functions comprise:
a first driving function having a first degree of automation (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61), and 
a second driving function having a second degree of automation (id.), 
wherein the first degree of automation is higher than the second degree of automation (id.), wherein the controller is further configured to:
[determine, if the second driving function is active, that the first driving function is available (id.), 
in response to a determination that the second driving function is active, offer to provide the first driving function to the driver via the output component (id.), 
determine an acceptance of the driver of an offer to provide the first driving function via the acceptance component (id.), and 
in response to determining the acceptance of the driver of the offer to provide the first driving function, activate the first driving function] (id.).

Regarding claim 9, Strauss discloses that the first degree of automation is [intended for automated driving] (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61).

Regarding claim 10, Strauss discloses that the acceptance of the driver of the offer to provide the first driving function is carried out via actuation of a button (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61).

Regarding claim 11, Strauss discloses that the controller is further configured to:
automatically activate the available driving function having the highest degree of automation without a further operating action by the driver (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61).

Regarding claim 12, Strauss discloses that the plurality of driving functions comprise:
a driving function [intended for automated driving] (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61), 
a driving function [intended for partially automated driving] (id.), and 
a driving function [intended for assisted driving] (id.).

Regarding claim 13, Strauss discloses that the input component is an actuatable operating element (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61), 
a first light-emitting display is assigned to the operating element (id.), and 
the controller is further configured to provide an indication of an availability of at least one of the driving functions to the driver via a light- emitting state of the first light-emitting display (id.).

Regarding claim 14, Strauss discloses that the at least one of the driving functions is the driving function having the highest degree of automation (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61).

Regarding claim 15, Strauss discloses that the first light-emitting display is integrated in the operating element (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61).

Regarding claim 16, Strauss discloses that, a second light-emitting display is assigned to the operating element (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61), and 
[the controller is further configured to change a state of the second light-emitting display to a defined first light-emitting state upon actuation of the operating element in order to provide an indication of an activation of the driving function having the highest degree of automation to the driver if the driving function having the highest degree of automation is available] (id.).

Regarding claim 17, Strauss discloses that the second light-emitting element is a light-emitting display arranged beside the operating element (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61).

Regarding claim 18, Strauss discloses that the input component is an actuatable operating element (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61), and 
[the controller is further configured to prevent automated driving of the motor vehicle if the operating element is actuated again] (id.).

Regarding claim 19, Strauss discloses a method for activating a driving function for automated driving in a motor vehicle having a driving system for providing a plurality of driving functions for automated driving, wherein the plurality of driving functions have different degrees of automation (see e.g. at least Abstract, ¶ 1, cl. 1), the method comprising the steps of:
determining an operating action of a driver of the motor vehicle via an input component, wherein the input component enables the driver to indicate a desire to use any of the plurality of driving functions (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61);
after the operating action has been determined, identifying a driving function from the plurality of driving functions having the highest degree of automation (id.); and
activating the available driving function having the highest degree of automation (id.).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662